Title: Thomas Barclay to the American Commissioners, 13 September 1786
From: Barclay, Thomas
To: American Commissioners


     
      Gentlemen.
      Tangier 13th. September 1786.—
     
     Though, in a letter written at this place—dated the 10th. instant, I gave you a long answer to the questions with which you charged me, I will now add some farther particulars on the Subject of this Country, which you will possibly be inclined to know.—
     The Emperor is on the most cordial and friendly footing with Spain, the presents, made him from that Court, have been uncommonly great, and among other valuable articles lately sent, were 80 thousand Dollars in Specie.—
     It was, some time ago, debated in the Council at Versailles whether war Shou’d not be declared against Morocco for the treatment which the Emperor gave Mr. Chinie the french Consul when he was last at Morocco. The fact was that the Emperor wrote to Rabat desiring to see the Consul at the Court from which Mr. Chinie excus’d

himself on account of his health, which the Emperor was informd was very good— Some time after the Consul went up to Morocco, with a letter from Mr. De Castries, in answer to one which the Emperor had written to the King of France, but the Emperor was so much offended at the letter, not being from the King himself, and at Mr. Chinie for not complying with his Desire to go to Morocco, that, He wou’d not look at it, but ordered it, at the Public Audience, to be tied round the Consul’s neck, and dismissed him— The late proConsul of France has been very Successful in reconciling matters, and the present Consul was very well receiv’d while I was in Morocco,—the Emperor however Strongly advising him to avoid the ways of his Predecessor.—
     The Swedes are bound by treaty to Send an Ambassador once in two years, and the presents are considerable and very usefull to the Emperor.—
     The Danes are bound by treaty to pay an annual tribute of 25 Thousand Dollars.—
     The Venetians, by treaty also, are bound to pay ten thousand Chequins being about Twenty two thousand Dollars.—
     The presents, from Holland, are more considerable than those from any of the three last mention’d Powers, but they are not Stipulated—
     The English pay also very high without being bound to do so by treaty, and they enjoy at present very little of the Emperor’s friendship or good wishes— There is not a Nation on earth of which he has so bad an opinion, and I have heard him Say they neither minded their Treaties nor Promises.— It wou’d be going into too long a Detail to mention all the particulars that gave rise to these prejudices which may very possibly end in a war.—
     The Emperor of Morocco has no Treaty with the Emperor of Germany—and has given notice to the Imperial Consul at Cadiz, that unless the Emperor of Germany sends him Three frigates, He will cruize against his Vessells.—
     With the Portugueze, He is very friendly. their Men of War come into this bay to get Supplies of Provisions and other necessaries, During their cruizes against the Algerines—and a Man of War of 64 Guns which is lying at Anchor here for that purpose will Sail in a few days to join the Portugueze Squadron of Six Vessels that are now in the Mediterranean to prevent the Algerine Cruizers from getting into the Atlantic.— By the treaty between Portugal and Morocco the Emperor is not to allow his Vessels to Cruize to the

Northward of Cape Finistre.— My information says Cape Finistere, but Probably it ought to be Cape St. Vincent, I Cannot at present be Certain about it.—
     I have already mentioned the Situation of the Emperor with the Porte—with Tunis and Tripoli he is on very good terms—but a Coolness has Subsisted between Him and the Dey of Algiers for some time, which began I believe upon the Emperor’s having made Peace with Spain without communicating with the Dey. I am told, however, that Some late friendly overtures have been made from Algiers which will probably reinstate the Countries in their old Situation.—
     The Dominions of the Emperor consists of the Kingdoms of Fez, Morocco, Tafilet and Sus, and his influence extends a great way into the Desert; Fez and Morocco are in many parts very fertile in Corn, fruit and oil, and any quantity of wine might be rais’d but the use of it is prohibited— The last Harvest has produced an encrease of 40 for one, an asertion which from examination I know to be true, and 30 for one is not deem’d extraordinary— The resources of the Country are great—but the cultivation of those resources Slovenly to a Degree.— All the Arts and Sciences are buried in Oblivion, and it appears almost impossible that these are the Descendants of the people who conquer’d Spain, ruled it for Seven hundred years, and left Some very Striking memorials behind them in that country— The Streets and Houses in the City of Morocco are despicable beyond belief, with here and there the remains of Something that, with the Mosques, Shews the City was once of more consequence.— There are Schools in all the Towns where reading and writing are taught and in Some places arithmetic, and very rarely a little astronomy, and those branches comprehend the Learning of the Moors.— The people Seem to be warlike, fierce avaritious and Contemners of the Christians. The Arabs, who dwell in Tents, dispise the Inhabitants of the Cities, but unite with them in their attachment to the Sovereign.— The Emperor is 66 years of age according to the Mahometan reckoning which is about 64 of our years— He is of a middle Stature inclining to fat, and has a remarkable cast in his right eye which looks blacker than the other; His Complexion is rather dark owing to a Small mixture of Negro blood in him— He possessed in his early years all the fierceness of his ancestors, but being entrusted by his father in Public matters, He turned his thoughts on the art of Government, and during his father’s lifetime obtain’d absolute Dominion not only over the Country, but over his father who

entrusted everything to his management, appoveing even of those acts which he did contrary to his instructions and the most perfect friendship always subsisted between them. It is about 28 years since he ascended the Throne without a Competitor, Since which he has taken the Utmost pains to conquer those habits and prejudices in which he was educated— One of his people, not long ago, making a Complaint of Some ill treatment he had receiv’d, and not meeting Such reddress as he expected broke out into Some language that the Emperor was not accustom’d to hear, His Majesty, with great temper, Said “Had you Spoke in Such terms to my Father or Grandfather, what do you think wou’d have been the consequence”—
     The King is fond of accumulating wealth and of distributing it— The Sums he Sends to Mecca are so extraordinary that they occasion conjectures that He may possibly retire there one Day Himself. He is religious and an observer of Forms, but this did not hinder him on a late journey from Salè to Morocco to Strike out of the direct road and go to a Saints House, where a number of Villains— (about 300) had taken Sanctuary, every one of which he order’d to be cut in pieces in his presence— He is a just man according to his Idea of Justice, of great personal Courage—liberal to a Degree—A Lov[er] of his People, Stern, and rigid in distributing justice, and though it is customary for those people who can bring presents Never to apply to him without them, yet the poorest Moor in his Dominions, by placing himself under a Flag which is erected every Day in the Court where the public Audiences are given, has a right to be heard by the Emperor in preference to any Ambassador from the first King upon earth, And to prefer his complaint against any Subject be his rank what it may.— His families which are in Morocco, Mequinez and Tafilet consist of,
     4 Queens.—
     40 Women who are not married, but who are attended in the same manner as if they were Queens.—
     243 Women of inferior Rank, and these are attended by,
     858 Females who are Shut up in the Seraglios, and the number of Eun[uc]hs is great.— The last Queen which He married t[wo] years ago, is now about 14 or 15 years of age—and his children are Sixteen Sons and Seven Daughters.—
     I shall conclude this letter with a short account of the two audiences I had, [the] first was a public one at which there were about one thousand people present— The Emp[eror] came out on

horseback, and we were presented by the Basha of Morocco. After Enquiring what kind of Journey we had and whether we came in a frigate, He asked the Situation of America with respect to Great Britain, and the Cause of our Separation. He t[hen] question’d me concerning the number of the American Troops during the war and Si[nce] the peace—of the religion of the white Inhabitants and of the Indians—of the lati[tude] of the United States and remarked that no person had Sail’d farther than the 80th. Degree of North Latitude, and enquired whether our Country produced Timber fit for the construction of Vessels. He then asked for the letters, and ordering the [one] from the King of Spain to be open’d, He examin’d it and Said He knew the writing very well, He then looked at an alarm Watch which happened to Strike, and as[ked] Several questions about it, he concluded by Saying, “Send your Ships and trade with us, I will do every thing you can desire,[”]—at which he looked Round to his Great Officers and people, who all cried out—God preserve the life of our Master. He then ordered his Gardens to be Shewn us and the American boy to be sent to me.—
     The Second audience was in the Garden, when the King was again on horseback and as soon as we bowed to him he cried, bona! bona! and began to complain of the treatment he had receiv’d from the English. He examin’d a watch that was among the presents, and an Atlas with which he seemed very well acquainted, pointing out to Different parts of the World and Naming them, though he cou’d not read the names as they were printed. He asked to see the Map of the United States, which was among the others, and after examining it, called for a pen and paper and wrote down the latitudes to which his Vessels had Sail’d—after which he put down the latitudes of the Coasts of America, desiring to know which were the best ports, and Said he wou’d probably send a Vessel there— I presented him with a book containing the constitutions of America and other public papers, and one of the Interpreters told him it also contained the reasons which induced the Americans to go to war with Great Britain— Let these reasons, Said he, looking over the book, be translated into Arabic and Sent to me as soon as possible. After Some talk about Tobacco, the Day of the Month, and the Sun’s Declination, and Saying he wou’d order a Bag of herbs of Great and peculiar qualities to be sent me, I inform’d him that I wou’d appoint Mr. Francis Chiappi of Morocco, as an Agent to act in behalf of any American Citizens, who coming to this Country may have occasion

for his Service—or to transmit to His Majesty through Mr. Tahar Fenish any letters or papers from the Congress of the United States Untill the farther pleasure of Congress Shall be known—
     In this account of the Audiences I have omitted Some particulars which were of no consequence, and what I have related Serves only to shew the turn of thinking which the Emperor possesses, and the Objects that engross his attention.— I have the honor to be / Gentn. / Your most obedt. h’ble Servt.—
     
      Thos Barclay
     
    